Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
As a result of the amendments to the claim, the objection over claim 8 has been withdrawn. 
Also, the 112(b) rejection over Claims 1-6 and 8, 10, 11, 13-14 have been withdrawn. The 112(b) rejection over Claims 7, 9 and 12 have been maintained. 
Claims 1-3, 5, 7-15, 17-27 are currently pending in this Office Action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 7, the term “high efficiency” in line 1 is a relative term which renders the claim indefinite. The term “high efficiency” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Regarding Claims 9 and 12, the claim is indefinite because it is not clear if the percentages are weight percentages or volume percentages.  


Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim depends on canceled claim 16.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. For purpose of applying prior art, the claim will be construed as depending on Claim 15. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7, 15, 17, 18, 21, 22, 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leah (Sous Vide Egg Bites – Copycat Starbucks Recipe) in view of Spyrou (Costco Has Their Own Version of Egg Bites, And They’re Super Cheap), Timmons et al. (US 4,889,741), Gildersleeve et al. (US 2020/0196646) and Eilerts (WO 2019/011467 A1-see Espacenet translation). 
Regarding Claim 1, Leah discloses a process for preparing a food product the process comprising: blending a raw egg mixture (crack eggs into a blender, step 1 of instructions, page 8); applying a coating of oil to a base of a cavity (Spray four 1 cup glass bowls with cooking spray, step 3 of instructions, page 8); depositing the blended, raw egg mixture into the at least one cavity (Pour ½ cup of egg mixture into each bowl, step 4 of instructions, page 8); heat treating the blended, raw egg mixture disposed in the cavity (Bake at 350 degrees…step 7 of instruction, page 8), wherein the blended, raw egg mixture is baked in an oven during the heat treatment step (step 7 of instructions, page 8), cooling the heat-treated egg mixture (step 8 of instruction, page 8). 
Leah is silent to wherein the egg mixture is deposited to a formed tray having at least one cavity with an upper peripheral flange having a flat surface, wherein the formed tray is comprised of crystallized polyethylene terephthalate (CPET), transferring the heat-treated egg mixture in the formed tray to a clean room, the clean room having a positive air pressure and an air filtration system; within the clean room, cooling the heat-treated egg mixture; and hermetically sealing the cooled heat-treated egg mixture in the formed tray under vacuum to provide a modified atmosphere package, wherein a flexible film is sealed to the flat surface of the upper peripheral flange by applying heat and pressure.
Spyrou is relied on to teach similar egg products packaged within trays having at least one cavity with a base disposed a distance below an upper peripheral flange (see Image on page 3 where the “Egg Bites” are placed in a cavity with a flange), and a flexible film sealed to the upper peripheral flange flat surface (see image below). 
    PNG
    media_image1.png
    652
    1249
    media_image1.png
    Greyscale

Timmons is also relied on to provide a showing of depositing raw egg material into a tray comprising cavities, cooking the raw egg material, and then sealing the egg within the tray it was cooked in (see Fig. 1, and Col. 2, Ln. 44-61). Timmons identifies the package as a “cook-in-package” (Col. 2, Ln. 60) which reduces processing time and thus facilitates the automated process (Col. 2, Ln. 35-40). Gildersleeve is also relied on to teach industry standards in food processing involving cleanrooms, wherein the clean room has a positive air pressure and an air filtration system (paragraph 20). Gildersleeve isolates food product by a raw area 12 and a “ready-to-eat-area” having different conditions, thus teaching a transfer of cooked food products into a clean room for further processing (paragraph 20). Gildersleeve is also directed to cooking egg products and packaging the cooked egg products.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the process of Leah in view of the teachings of Gildersleeve, for the purpose of commercially producing packaged sous vide egg bite products using known manufacturing practices such as transferring the food products to a clean room to be packaged for commercial distribution to reduce contamination. Also, in view of the teachings of Spyrou and Timmons, it would have been obvious to one of ordinary skill in the art to modify the package of Leah so that the egg mixture can be heated and packaged and sealed within the same tray that has a peripheral flange having a flat surface so that it is capable of being cooked within and sealed to facilitate the distribution process. 
As to the limitation of hermetically sealing under vacuum to provide a modified atmosphere package, Gildersleeve is further relied on to teach egg products being packaged after a cooking process (see abstract) in vacuum sealed packages. Gildersleeve also discloses gas flushing the package with nitrogen or nitrogen and carbon dioxide mixture (paragraph 39), thus providing a “modified atmosphere packaging”.  Therefore, since Spyrou is directed to a hermetically sealed package, it would have been obvious to one of ordinary skill in the art to provide vacuum sealing to form a modified atmosphere package to further extend the shelf-life of the product. 
As to the limitation of the formed traying being comprised of CPET material, it is noted that Timmons is generic to materials that are capable of “withstanding the cooking process without undesirable chemical or physical changes (see Col. 6, Ln. 15-24). Additionally, the product material should be heat sealable (see Col. 6, Ln. 25-27). Therefore, Eilerts is relied on to teach a packaging material made from CPET (paragraph 66) which is capable of being heated up to 120°C. Eilerts uses the CPET tray as a support during cooking (see paragraph 52) to produce a semi-cooked or pre-cooked food item that is then hermetically sealed (paragraph 58) using heat and pressure (pressed and tempered, paragraph 23-24). 
Therefore, since the prior art identifies CPET as a suitable material for heating and then sealing, it would have been obvious to one of ordinary skill in the art to substitute equivalents known for the same purpose (see MPEP 2144.06). 
Regarding Claim 2, Leah further teaches wherein the process further includes a seasoning (salt and pepper, see ingredients, page 8) to the blended, raw egg mixture.
Regarding Claim 3, Leah further teaches wherein the process includes adding the inclusion into the blended, raw egg mixture and the inclusion comprises a meat or a cheese (cottage cheese, gruyere havarti or monetary jack cheese, bacon).
Regarding Claim 7, Gildersleeve is relied on to teach an air filtration system but does not specifically recite a “high efficiency particulate air filter”. However, it would have been obvious to one of ordinary skill in the art to optimize the air filtration system to improve the air quality of the clean room. 
Regarding Claim 15, as applied in Claim 1, the combination suggest a process for preparing a packaged food product comprising: blending a raw egg mixture (step 1 of instructions, page 8 of Leah); depositing the raw egg mixture (step 4 of instructions, page 8 of Leah) into a formed tray with two cavities surrounded by a peripheral flange having a flat surface, (package on Page 3 of Spyrou), wherein the formed tray is comprised of CPET (paragraph 66 of Eilerts); baking the raw egg mixture in the formed tray to form a baked egg product in the formed tray (step 7 of instructions, page 8 of Leah); sealing the baked egg product within the formed tray (film cover, page 3 of Spyrou), by securing a lidding film to the flat surface of the flange of the formed tray thereby form a sealed packaged egg product (see image on Spyrou, page 3); and shipping the sealed packaged egg product (Spyrou teaches a commercial product). As to the limitation of “without removing the baked egg product from the formed tray between the baking and sealing steps”, Leah discloses cooking the eggs within a container and storing said container in refrigerator. Leah also mentions reheating the food product by placing the container in a microwave (see Page 7). Therefore, since Leah suggest storing the egg product in the container it is cooked in, it would have been obvious to one of ordinary skill in the art to seal the container that the egg was cooked in. 
Regarding Claim 17, Spyrou further teaches labeling the formed tray with instructions for at least one of storing, preparing, or re-heating the baked egg product within the formed tray that was previously baked (“keep refrigerated”, page 3). 
Regarding Claim 18, Leah further teaches cooling the baked egg product in the formed tray (step 8 of instructions, page 8).
Regarding Claim 21, Leah further teaches wherein the baking step uses a dry heat to create a browned and crisped portion of the baked egg product (see Page 5 and image on page 6).
Regarding Claim 22, Gildersleeve is further relied on to teach gas flushing the formed tray to thereby form a modified-atmosphere-package (paragraph 39). 
Regarding Claim 25 and 26, Spyrou further teaches wherein the formed tray has one or more beveled corners (see image provided above in the rejection of Claim 1 where the arrows point to “beveled” edges. That is, Spyrou’s corners are beveled similar to what is shown in Applicant’s figures. It is noted that applicant’s purpose for the beveled edges is to reduce the surface area of the sealed region, as well as provided structural rigidity to the tray thereby preventing warpage (paragraph 58-59 of applicant’s specification). Therefore, if it is argued that Spyrou do not teach “beveled edges”, it is noted that the corners of Spyrou similarly reduces the surface area of the flange (compared to a rectangular flange) as well as provide structural rigidity to the tray; that is, it is well known that providing bends and curves to a tray provides additional rigidity compared to a planar wall. Therefore, the required “beveled edges” do not to provide any unexpected result over the prior art structure. 
Regarding Claim 27, since Leah generically recites a baking temperature, it is construed to be directed to conventional home ovens which utilizes dry heat. Leah further teaches wherein the baked egg product is browned and crisped in portions (see image on page 6). 


Claims 5, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claims 1 and 15, further in view of Dibbs (US 2003/0054076). 
Regarding Claims 5 and 14, the combination is silent to wherein the step of cooling the heat-treated egg mixture includes cooling the heat-treated egg mixture in a spiral cooler. However, the court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art (See MPEP 2144.04.III). In this case, providing a spiral cooler is an automatic mean of cooling the baked food product. In any case, Dibbs is relied on to teach a spiral cooler to “quickly and gently” lower the egg temperatures to or at near storage temperatures required by regulations (paragraph 19).  
Therefore, it would have been obvious to one of ordinary skill in the art to utilize a spiral cooler as an automated mean to quickly and gently cool down a heated egg product. As to Claim 14, it is construed that a spiral cooler also constitutes as a “continuous cooler”. 
Regarding Claim 19, the combination is silent to a continuous heater. However, as similarly applied to Claim 4, Dibbs is further relied on to teach a spiral heater (paragraph 56) to allow continuous operation. Therefore, for similar reasons discussed in Claim 4, it would have been obvious to one of ordinary skill in the art to employ a continuous heater to provide a continuous production of the packaged product and to further automate the process. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 1 and 15, further in view of Ito (US 3,890,448). 
Regarding Claim 8, while it is apparent that Spyrou discloses a package having a film heat sealed to the film, the combination is silent to specifically reciting a sealant disposed on a lower surface the flexible film. Ito is relied on to teach a heatable food tray (container proper 1) made from polyethylene terephthalate with a film cover (lid member 6) where a sealant is provided on the lower surface of the film to thereby seal the container (heat-sealable resin layer 8, Col. 4, Ln. 59-67). 
Therefore, since Ito is directed to a vacuum sealed product (Col. 4, Ln. 44-49), it would have been obvious to one of ordinary skill in the art to similarly provide a sealant on the lower surface of the lid film to secure the lid onto the tray flange. 


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 1, further in view of Chambers (Pressure Cooker Starbucks Copycat Sous Vide Egg Bites). 
Regarding Claim 9, while Leah discloses several components of the composition (liquid egg product, fat source (from cheese), protein source (bacon), the combination is silent to the specific weight composition of each component, and is silent to further comprising starch. However, Leah is directed to a “sous vide egg bite” recipe that is a “copycat” of STARBUCKS™’s egg product. In other words, the combination and amount of ingredients suggested by Leah is her rendition of a known product. Therefore, the particular amounts of each product would have been a matter of taste and preference. Chambers is further relied on to also teach a “sous vide egg bite” product further comprising starch (tapioca flour, see ingredient list, page 1). 
Since both Chambers and Leah are both directed to different compositions of sous vide egg bites, it would have been obvious to one of ordinary skill in the art to vary any one of the ingredients based on the desired flavor and nutrition profile. It is also noted that both Chambers and Leah are predominantly egg and is reasonably within or near “65 to about 90% egg product”. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 9, further in view of Visser et al. (US 2011/0177218). 
Regarding Claim 10, Leah further discloses an arbitrary amount of salt (see ingredients, page 8), but is silent to comprising Nisin ingredients. Visser shows that Nisin is a known ingredient in liquid egg products as an antibacterial agent (see paragraph 7). Nisin is advantageous because it is heat-stable and survives pasteurization temperatures. Visser also discloses that a suitable amount is 37.5 ppm (paragraph 43). 
Therefore, since the combination is directed to a cooked and packaged egg product, it would have been obvious to one of ordinary skill in the art to incorporate Nisin ingredient as an antibacterial agent. Also, since Leah does not disclose the amount of salt required, it is construed that the salt is arbitrary based on desired taste, and would have been obvious to one of ordinary skill in the art. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 9, further in view of Liss (MYO Non-Stick Vegetable Spray). 
Regarding Claim 11, Leah is silent to wherein the oil applied to the base of the formed tray further comprises an emulsifier. Liss is relied on to teach a cooking spray composition comprising Lecithin which functions as an emulsifier (page 4). It is later noted in the comments that the lecithin helps stabilizes emulsions, reduce spattering, improves texture of spreads and flavor release and extend shelf life (page 7). Therefore, it would have been obvious to one of ordinary skill in the art to use a cooking spray having an emulsifier to provide stabilization, reduce spatter, improve texture, and extend shelf-life. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 9, further in view of Barrie (Why putting milk in scrambled eggs is a huge mistake). 
Regarding Claim 12, the claim is rejected for similar reasons discussed in Claim 9 with respect to the Chambers reference, where Leah’s “cottage cheese” is construed to be a “soft cheese”.  The combination is silent to comprising milk powder. Barrie is further relied on to teach adding milk powder to egg products prior to cooking to provide an “almost cheese-like scramble” (Page 7). Therefore, to provide milk powder would have been obvious to one of ordinary skill in the art based on the desired texture of the cooked egg product. The particular amount would have also been obvious based on preference. 


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 1, further in view of Angstrom (How to Control Humidity in Your Cleanroom).
Regarding Claim 13, while the combination discloses a clean room having air filtration and positive pressure, they are silent to wherein the positive air pressure and air filtration system is effective to prevent the formation of condensation on the formed tray. However, Angstrom indicates that condensation is a matter of humidity level, where it is recognized that bacterial growth, condensation, water absorption, corrosion, and photolithographic degradation can occur due to high humidity level. Therefore, since the combination is directed to food packaging in clean room, it would have been obvious to one of ordinary skill in the art to control the humidity level of the clean room to reduce bacterial growth, condensation, and metal corrosion. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 19, further in view of Van Erp et al. (US 2021/0307367). 
Regarding Claim 20, the combination is silent to further employing an impingement browner in addition to the continuous oven. However, since some degree of “browning” can be seen in Leah, Van Erp is further relied on to teach known uses of spiral ovens (paragraph 81) having additional heating means for different purposes such as pasteurization, microwave, and impingement (paragraph 90). In this case, the impingement zone with high air temperature helps increase the browning on the surface of the product (paragraph 144). Therefore, since Leah desires some degree of browning, it would have been obvious to one of ordinary skill in the art to incorporate an impingement browner to provide high heat to the surface for the purpose of browning. 

Claims 23, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 19, further in view Nambu et al. (US 2017/0355500). 
Regarding Claim 23 and 24, while Spyrou shows a thermoplastic film sealed to the tray having a peripheral flange, the combination is silent to wherein the step of sealing the baked egg products further comprises sealing a polyethylene-based multi-layer structure to the flange of the formed tray and wherein the polyethylene-based multi-layer structure further comprising an ethylene-vinyl alcohol copolymer (EVOH) layer. Nambu is relied on to teach known heat-sealable multilayer film for food packaging, comprising polyethylene and EVOH (see paragraph 60) and where EVOH is a known gas barrier layer (paragraph 21).
Therefore, since the combination is directed to hermetically sealed vacuum sealing packages, it would have been obvious to one of ordinary skill in the art to use known film materials such as polyethylene based multilayer material comprising EVOH as the film cover to suitably seal the food product within the tray and where the thermoplastic sealing film can provide gas barrier properties to the packaged food.

Response to Arguments
Applicant’s argument in the response filed 25 Mar 2022 has been considered but is found not persuasive for the following reasons: 
Applicant argues that the combination renders Leah unsatisfactory for its intended purpose because Leah is directed to an at home recipe. However, the argument is found not persuasive because Leah is directed to a food recipe that enables a person to imitate STARBUCKS sous vide egg bite at home using simple and accessible methods. However, this would not deter one of ordinary skill in the art from scaling up Leah’s method to commercially produce the product, since all commercially developed product requires a predetermine ratio of ingredients and a series of processing steps (i.e. heating temperature and time) to produce the desired taste and texture. Therefore, it would have been obvious to one of ordinary skill in the art wanting to commercially produce a product having a similar flavor profile to Leah’s egg bite product, to utilize the ratio of ingredients and steps taught by Leah. In other words, one of ordinary skill in the art having access to commercial cooking equipment would not be deterred from using a recipe similar to Leah. Additionally, it is submitted that the principle operation of Leah is to produce a “copycat” recipe of the STARBUCKS egg bite product. 
Applicant’s arguments directed to Claim 15 is found not persuasive in view of the response above. 
As to applicant’s argument regarding Timmons, applicant argues that Timmons teaches away from “baking the raw egg in an oven”; however, the argument is found not persuasive because Leah already discloses baking raw egg mixture in an oven. Timmons is simply relied on to teach a packaging material that allows egg products to be deposited therein, heat treated, and then packaged. This is relied on to modify the glass container in the Leah reference, which similarly provides a raw egg mixture into a container that functions as both a cooking vessel as well as a storage vessel, to a plastic material that allows hermetic sealing. 
All arguments directed to the Huffman reference is rendered moot in view of the new grounds of rejection which no longer relies on the Huffman reference. 



Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        



/VIREN A THAKUR/Primary Examiner, Art Unit 1792